NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        DANIEL S. COVEN Appellant.

                             No. 1 CA-CR 14-0150
                               FILED 10-09-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-133433-001
                The Honorable J. Justin McGuire, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee


Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                             STATE v. COVEN
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1            Daniel S. Coven (“Defendant”) appeals the trial court’s
revocation of his probation.1

¶2             Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), advising this Court that after a search of the entire appellate record,
no arguable ground exists for reversal. Defendant also filed a supplemental
brief in propria persona.

¶3            Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96
(App. 1999). We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and -4033(A)(1) (West 2014).2

¶4            Finding no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶5            Defendant was found guilty by a jury of count one, resisting
arrest, and count two, disorderly conduct. At sentencing, the trial court
ordered Defendant to serve a one-year probation term for each offense; the
probation terms were ordered to be served concurrently.


1     Defendant separately appealed his original convictions and
sentences, which are currently pending on direct appeal in Case Number 1
CA-CR-13-0524.
2      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.



                                      2
                             STATE v. COVEN
                            Decision of the Court

¶6            Following sentencing, Defendant reviewed and signed an
acknowledgment of the terms and conditions of his probation. However,
within a few months of sentencing the Adult Probation Department
(“APD”) filed a petition to revoke Defendant’s probation. The petition
alleged, in relevant part, that Defendant violated Condition Eleven of his
probation, which provides:

       I [Defendant] will actively participate and cooperate in any
       program of counseling or assistance as determined by
       APD…I will sign any release or consent required by the APD
       so the APD can exchange information in relation to my
       treatment, behavior, and activities.

¶7             At the violation hearing, Defendant’s probation officer
testified that Defendant violated Condition Eleven by refusing to sign (1) a
release of information form and (2) a directive regarding screening for
anger management counseling. At the conclusion of the hearing, the trial
court found Defendant guilty of violating Condition Eleven of his
probation. At disposition, the trial court reinstated Defendant on
probation, ordering him to serve eleven days incarceration as to count one,
with no pre-sentence credit, and four days incarceration with credit for four
days served as to count two. Defendant filed a timely appeal.

                               DISCUSSION

¶8              We review the record for fundamental error. Clark, 196 Ariz.
at 537, ¶ 30, 2 P.3d at 96. We will not reverse a trial court’s determination
that a defendant violated a term of probation unless the trial court’s finding
is “arbitrary and unsupported by any theory of the evidence.” State v.
Tatlow, 231 Ariz. 34, 39-40, ¶ 15, 290 P.3d 228, 233-34 (App. 2012) (quoting
State v. Stotts, 144 Ariz. 72, 79, 695 P.2d 1110, 1117 (1985)). The State must
prove a violation of probation by a preponderance of the evidence. Ariz. R.
Crim. P. 27.8(b)(3); see also State v. Moore, 125 Ariz. 305, 306, 609 P.2d 575,
576 (1980).

¶9            A sentencing court may impose on a probationer such
conditions as will promote rehabilitation. Ariz. R. Crim. P. 27.1. In
addition, a probation officer may impose regulations on a defendant that
are necessary to implement the conditions of probation imposed by the
court. Id.

¶10           We conclude the trial court’s determination that Defendant
violated his probation is supported by the evidence. Defendant refused to
sign a release of information form and a directive to participate in anger


                                      3
                             STATE v. COVEN
                            Decision of the Court

management screening as was required by Condition Eleven of his
probation.

¶11           Finally, Defendant claims he was wrongfully incarcerated on
the original conviction because he was not provided with counsel and he
did not waive his right to counsel. However, that issue has been raised in
Defendant’s currently pending appeal in Case Number 1 CA-CR-13-0524,
and is not before us in this appeal; we only review issues related to the
revocation of Defendant’s probation.

                              CONCLUSION

¶12            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49, 2 P.3d at 100. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure and substantial
evidence supported the finding that Defendant violated his probation.
Defendant was present and represented by counsel at all critical stages of
the revocation of probation proceedings. At disposition, Defendant and his
counsel were given an opportunity to speak and the court imposed a legal
sentence.

¶13           Counsel’s      obligations    pertaining      to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85, 684 P.2d 154, 156-57 (1984). Defendant shall have thirty days
from the date of this decision to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.

¶14           Accordingly, the trial court determination that Defendant
violated his probation is affirmed.




                                  :gsh



                                         4